DISSENTING OPINION. McCulloch, C. J. I find no escape from the Conclusion that the majority of the judges, in holding that appellants are not barred of their right of appeal from that portion of the decree which relates to waste, have disregarded the opinion of this court in the recent case of Ferrell v. Massie, 150 Ark. 156. In that case we held that the statute shortening the time for prosecuting appeals in certain cases was applicable, although other matters not covered by this statute were involved in the cause. The appellant in that case filed a cross-complaint and sought thereby to attack the validity of the statute and the proceedings thereunder, and they sought to appeal from the decree within the time prescribed by the general statutes, on the ground that they were entitled to the relief, and that that portion of the decree was not embraced within the statute governing short-time appeals. We held, however, ih effect, that the time for appeals could not be split up, and that it was controlled by the statute shortening the time for appeal. There is no provision in our statute for an 'appeal to this court from a portion of a judgment or decree. The statute only refers to appeals in general terms, and contains no provision for appeal frofii a portion of a judgment. Crawford & Moses’ Digest, sec. 2130 et seq. It is true that separate issues involved in a case may be abandoned, which, of course, eliminates them altogether from the cause and from the decree which determines the remaining issues. There is nothing in the present record to show an abandonment of any of the issues. An appellant may also abandon issues in this court by failing to present them. Nevertheless, the appeal brings up the whole case for review, and the issues ■cannot be brought separately nor by piecemeal. I fail to see any analogy in this case and the decision in C. R. I. & P. Ry. Co. v. Langley, 78 Ark. 207, where the defendant, in an inferior court, paid off a separate portion of the judgment and appealed 'from the remainder of the judgment, which we held it had the right to do. Nor is there any importance in the fact that this court tries equity cases de novo. This does not, in my opinion, affect the question of right to appeal separately from a portion of a decree. If, as suggested by the majority opinion, there had been a decree against appellees on the subject of waste and on that subject only, there could have been an appeal at any time within six months. That is true because such a decree, so far as appellees were concerned, would have eliminated every other issue in the case, and it would simply have been a question of appealing from that portion of the decree, and nothing else. In the present instance, however, there has been no abandonment of- any issue in the case and no separation of the issues, and the case still stands as one involving the validity of the districts and the assessment of benefits. I am of the opinion therefore that the right of appeal upon any issue of this case is controlled by the statute cited by the majority, and the appeal should be dismissed in tofo. ■